DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-9 and 18, is acknowledged.
	The traverse is based on amendments to claims 1 and 10, and that the amended claims have unity of invention over the previously cited prior arts Choi and Zhang.
	The inventions of Groups I and II, as currently amended, are determined to lack unity of invention because the technical feature of the groups is not a special technical feature as it does not make a contribution over the prior arts Choi et al. (US 2018/0046221 A1), hereinafter as Choi, in view of Zhang et al. (US 2016/0103534 A1), hereinafter as Zhang, in view of Kimura (US 2010/0141630 A1) as detailed below in the “Claim Rejections - 35 USC § 103”.
Therefore, the restriction is maintained and made Final.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 5, 7-9, and 18 are rejected under 35 U.S.C. 103 as obvious over Choi et al. (US 2018/0046221 A1), hereinafter as Choi, in view of Zhang et al. (US 2016/0103534 A1), hereinafter as Zhang, in view of Kimura (US 2010/0141630 A1).

5.	Regarding Claim 1, Choi discloses  a flexible array substrate (see Figs. 1-6 and 9-13, and element 100, see [0027] “substrate 100 may be highly flexible”), comprising a plurality of pixel island regions (elements 200, 101, see [0022] “display units 200” and [0023] “plurality of islands 101”) sequentially arranged, with a flexible region being disposed between adjacent pixel island regions (flexible region of elements 103, see [0032-0033] “the bridge 103 stretches”, and see Fig. 3 which illustrates flexible stretchability and [0037]), wherein each of the pixel island regions comprises a gate electrode (see in , and the flexible region comprises a first connecting wire (first connecting wire of element 220;
see [0030] “The metal wirings 220 may include a single layer or multiple layers”, [0038] “The metal wiring 220 may include a first metal wiring 210 and a second metal wiring 215 electrically connected to the TFT (see FIG. 4)”, [0091] “some of the metal wirings 220 may be connected to the gate electrode of the TFT. Other metal wirings 220 may be connected to the source electrode of the TFT (see FIG. 4) and may apply a data signal to the source electrode”, [0093] “the second electrode 213 (see FIG. 4) may be separately formed in each pixel P, and an additional metal layer for electrically connecting the divided second electrodes 212 (see FIG. 4) may be further formed”) and a second connecting wire (second connecting wire of element 220, see [0030, 0038, 0091, 0093]) disposed respectively in different layers (at least the connecting wires elements 210 and 215 are disposed respectively in different layers), and at least one of the first connecting wire and the second connecting wire is connected to the gate electrodes of adjacent pixel island regions (see [0038] “Each of the plurality of display units 200 includes a display area DA and may be electrically connected to the metal wirings 220 and may receive an electric signal.”, [0051] “the first metal wiring 210 may include the same material as that of the gate electrode 208. The first metal wiring 210 may apply a scan signal to the TFT”, and [0091] “some of the metal wirings 220 may be connected to the gate electrode of the TFT”).
Choi does not explicitly disclose an elastic layer disposed between the first connecting wire and the second connecting wire, wherein a plurality of interlayer via holes are disposed in the elastic layer, an elastic conductive pillar is disposed in each of the interlayer via holes and is conductively connected to the first connecting wire and the second connecting wire respectively, wherein a material for forming the elastic conductive pillar comprises a conductive polymer, nano-silver, carbon nanotube, or graphene.
an elastic layer (element 122, see [0097] “dielectric layer 122” and [0043] “electronic device 10 of FIG. 1 may contain flexible substrates. Conductive traces on the flexible substrates may be used to carry signals. The conductive traces may be bent when a portion of the flexible substrate is bent. The conductive traces may be provided with patterns that resist damage during bending” The dielectric layer must also be elastic to a degree which allows for the bending of the substrate and conductive trances which carry signals) disposed between the first connecting wire (see Fig. 31 element 40-1, see [0097] “lower trace 40-1”) and the second connecting wire (see Fig. 31 element 40-2, see [0097] “upper trace 40-2”), wherein a plurality of interlayer via holes (see Fig. 27 and 31 each of the elements 100, see [0097] “Vias 100”) are disposed in the elastic layer, an elastic conductive pillar (element 120, see [0097] “Plug via 100 of FIG. 31 may short traces 40-2 and 40-1 together” and see [0043] the conductive plug is elastic to a degree which allows for the bending of the substrate and conductive trances which carry signals) is disposed in each of the interlayer via holes and is conductively connected to the first connecting wire and the second connecting wire respectively (see Fig. 31 and [0097]).
The flexible region comprising the first connecting wire and second connecting wire structure as taught by Zhang is incorporated as the flexible region comprising the first connecting wire and second connecting wire structure of Choi. The combination discloses an elastic layer disposed between the first connecting wire and the second connecting wire, wherein a plurality of interlayer via holes are disposed in the elastic layer, an elastic conductive pillar is disposed in each of the interlayer via holes and is conductively connected to the first connecting wire and the second connecting wire respectively (see Choi Fig. 1 the elements 103, 220 which connect between each of the pixel islands is incorporated to have a structure of Zhang Figs. 1, 27, and 31).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an elastic layer disposed between the first connecting wire and the second connecting wire, wherein a plurality of interlayer via holes are disposed in the elastic layer, an elastic conductive pillar is disposed in each of the interlayer via holes and is conductively connected to the first connecting wire and the second connecting wire respectively as taught by Zhang as an elastic layer disposed between the first connecting wire and the second connecting wire, wherein a plurality of interlayer via holes are disposed in the elastic layer, an elastic conductive pillar is disposed in each of the interlayer via holes and is conductively connected to the first connecting wire and the second connecting wire respectively of Choi because the combination provides signal trace redundancy by forming multiple patterned layers of metal or other conductive material for improved electrical connection reliability in the circumstance in which one of the patterned layer provided in a flexible portion configured were to fail the other patterned layer connections can provide alternative conductive routes and prevents a total disconnect (see Zhang [0083] and Figs. 27, 31) and the particular wiring structure can provided selectability of a degree of flexibility for bending as desired;
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known flexible region structure including wiring which electrically connect within a similar device for another for which the two structure are provided as alternatives (see Zhang Figs. 20 alternative to Figs. 27, 31 and see Choi Fig. 1).
Choi and Zhang do not appear to explicitly disclose wherein a material for forming the elastic conductive pillar comprises a conductive polymer, nano-silver, carbon nanotube, or graphene.
Kimura discloses (embodiment 3, represented in Figs. 12-14) carbon nanotube material can be used for a conductive pillar, via or plug, in a flexible array substrate (see [0295] “a carbon nanotube may be used for a wiring, an electrode, a conductive layer, a conductive film, a terminal, a via, a plug, and the like” and see [0197] “By using a flexible substrate, a display device which can be bent can be formed.”).
wherein a material for forming the elastic conductive pillar comprises a conductive polymer, nano-silver, carbon nanotube, or graphene.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the material for the conductive pillar as taught by Kimura as the material for the conductive pillar of Choi and Zhang, wherein the combination discloses wherein a material for forming the elastic conductive pillar comprises a conductive polymer, nano-silver, carbon nanotube, or graphene because the combination allows a light-transmitting conductive pillar which can be used for a portion through which light should pass (see Kimura [0295]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material for a conductive pillar in a similar device for another to obtain predictable results (see Kimura [0197, 0295] and also see Zhang [0056] “Conductive traces such as trace 40 may be formed from metal (e.g., copper, aluminum, silver, gold, molybdenum, etc.) or conductive polymer. The traces can be passivated. The conductive traces may, if desired, be formed from multilayer stacks of metals or other materials (e.g., titanium/aluminum/titanium, etc.). Conductive traces 40 may also be formed from other types of coated or printed materials such as silver nanowires, conductive inks such as silver inks or other metal inks, carbon nanotubes, carbon inks, etc”, [0083] “conductive trace 40 from multiple patterned layers of metal or other conductive material”, [0092] “the via holes may be filled with metal or other conductive material to form conductive vias 100” Zhang explicitly discloses the conductive pillar can be made of other conductive material, and the same language is utilized to describe the conductive material of the conductive trace which is disclosed to include at least carbon nanotubes).

Claim 3, Choi and Zhang and Kimura disclose the flexible array substrate according to claim 1, wherein a material for forming the elastic layer comprises polyimide or a planarization material (see Zhang Fig. 31 and [0097] “dielectric layer 122” which is capable of providing a planar surface).

7.	Regarding Claim 5, Choi and Zhang and Kimura disclose the flexible array substrate according to claim 1, wherein a material for forming the at least one of the first connecting wire and the second connecting wire comprises a conductive polymer or a metal (see Zhang [0056] “Conductive traces such as trace 40 may be formed from metal (e.g., copper, aluminum, silver, gold, molybdenum, etc.) or conductive polymer).

8.	Regarding Claim 7, Choi and Zhang and Kimura disclose the flexible array substrate according to claim 1, wherein the at least one of the first connecting wire and the second connecting wire has an orthographic projection with an S-shape, a U shape or a sine curve shape (see Zhang Fig. 27) on a substrate (see Choi substrate element 100, see [0027] “substrate 100 may be highly flexible”) of the flexible array substrate.

9.	Regarding Claim 8, Choi and Zhang and Kimura disclose the flexible array substrate according to claim 1, wherein the flexible array substrate further comprises a flexible substrate (see Choi substrate element 100, see [0027] “substrate 100 may be highly flexible”), wherein the pixel island regions and the flexible region are disposed on the flexible substrate (see Choi Figs. 1-6 and 9-13).


Claim 9, Choi and Zhang and Kimura disclose the flexible array substrate according to claim 8, wherein a material for forming the flexible substrate comprises polyimide (see Choi [0023] “The substrate 100 may include an organic material having elasticity and ductility such as polyimide (PI).”).

11.	Regarding Claim 18, Choi and Zhang and Kimura disclose A flexible display panel (see Choi [0022] “stretchable display device”) comprising the flexible array substrate according to claim 1.

12.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as obvious over Choi et al. (US 2018/0046221 A1), hereinafter as Choi, in view of Zhang et al. (US 2016/0103534 A1), hereinafter as Zhang, in view of Kimura (US 2010/0141630 A1), in view of Kim et al. (US 2016/0218305 A1), hereinafter as Kim.

13.	Regarding Claim 2, Choi and Zhang and Kimura disclose the flexible array substrate according to claim 1.
Choi and Zhang and Kimura do not appear to explicitly disclose wherein the flexible region further comprises an additional elastic layer disposed below the first connecting wire.
Kim discloses (see Fig. 2) a flexible region having an additional elastic layer disposed between a connecting wire and flexible substrate (see Fig. 2 flexible region element BA, see [0118] “bending area BA”, having an additional elastic layer element IL3, see [0114] At least one of a first sub insulating layer IL1, a second sub insulating layer IL2, and a third sub insulating layer IL3 of the insulating layer CIL may include one or more of polyimide, phenylene, siloxane, and the like.”, between a connecting wire element WL, see [0085] “The wavy line WL is a line extending from the display unit 200 and may serve to transfer a signal to the display unit 200”, and flexible substrate element 100, see [0084] “flexible substrate 100”).
wherein the flexible region further comprises an additional elastic layer disposed below the first connecting wire (see Choi Fig. 1 and Zhang Fig. 31 the additional elastic layer is incorporated between the substrate and the first connecting wire).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the flexible region further comprises an additional elastic layer disposed below the first connecting wire as taught by Kim as wherein the flexible region further comprises an additional elastic layer disposed below the first connecting wire of Choi and Zhang and Kimura because the combination provides protection from to the connecting wire during bending (see Kim Fig. 2 and [0119-0122]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one know relationship of a connecting wire and flexible substrate for another to obtain predictable results in a similar device wherein the two are provided as alternatives (see Kim Fig. 1 compared to Fig. 2, absence compared to presence of element IL3 between element WL and element 100).

14.	Regarding Claim 4, Choi and Zhang and Kimura and Kim disclose the flexible array substrate according to claim 2, wherein a material for forming the additional elastic layer comprises polyimide or a planarization material (see Kim Fig. 2 and [0114] At least one of a first sub insulating layer IL1, a second sub insulating layer IL2, and a third sub insulating layer IL3 of the insulating layer CIL may include one or more of polyimide, phenylene, siloxane, and the like.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818